Citation Nr: 1030093	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to March 
1987, October 1990 to May 1991 and from September 2005 to January 
2009, including service in the Persian Gulf from October 1990 to 
April 1991.

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which denied the Veteran's claims for service connection for 
asthma, fibromyalgia and CFS, among other claims.

Jurisdiction was transferred to the St. Louis, Missouri RO in 
approximately August 2006.

In November 2006, the Veteran filed a "Notice of 
Disagreement" objecting to a purported September 2006 
determination that she had received an overpayment of 
benefits in the amount of $1,234.80.  There are no 
documents, including any administrative decisions, showing 
that an overpayment was actually created; although there 
is a notation in a VA Form 21-8947, dated in September 
2006, showing that there was an overpayment due to payee 
error as contemplated in 38 C.F.R. § 3.500(b)(1) (2009).  
This matter is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for fibromyalgia 
and CFS are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

There is a nexus between the Veteran's asthma and her service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
an appellant in substantiating her claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that she has suffered from asthma 
continuously since her service in the Persian Gulf and that she 
experienced her first asthma attack at that time.

A September 1986 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied suffering from 
asthma in an accompanying Report of Medical History (RMH).  An 
April 1990 examination was also negative for any relevant 
abnormalities with the Veteran reporting that she suffered from 
asthma and that she had difficulty breathing while running or 
exercising in an accompanying RMH.  Exercise induced asthma was 
noted in a June 1995 examination.

An assessment of asthma was noted in private treatment notes 
dated in September 1996 and April 1997.

In a January 2003 opinion, Dr. A. T., the Veteran's private 
primary care physician, indicated that he had treated her for 
many years and that she developed severe asthma during her 
deployment to the Middle East.  Her asthma had "since been 
attributed to her prolonged exposure to sand and dust" during 
her deployment.  These asthma symptoms improved dramatically once 
she returned from deployment and has remained relatively stable 
since that time.  However, the Veteran's asthma was exacerbated 
by prolonged strenuous exercise.

Asthma was found in a March 2005 service Pre-Deployment Health 
Assessment examination.  Impressions of mild, intermittent asthma 
with exercise induced asthma were made in a May 2006 treatment 
note.  Pulmonary function testing (PFT) conducted in June 2007 
revealed moderate obstruction.  

Exercise induced asthma was noted in a February 2008 examination.  
A permanent physical profile for exercise induced asthma was 
issued in April 2008.

PFT was noted to reveal a restrictive pattern and small airway 
obstruction in a July 2008 private treatment note.  An impression 
of moderate, persistent asthma with a restrictive component was 
made.

Stable asthma was noted in a December 2008 private treatment 
note.

A January 2010 VA General Medical examination reflected the 
Veteran's reports of developing asthma while on active duty 
during Desert Storm.  She subsequently underwent allergy testing 
and began taking medication to treat her condition.  Her asthma 
has progressively worsened since that time and has caused a lack 
of stamina, weakness and fatigue.  No opinion regarding the 
etiology of her asthma was requested or provided by the examiner.

The Veteran has a current disability as she has been diagnosed 
with asthma.  In order for her asthma to be recognized as service 
connected, the competent medical evidence of record must 
establish a link between this condition and an in-service injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, both 
supra.

Service treatment record document the Veteran's diagnosis of 
asthma and continued complaints of asthma.  The Veteran has 
reported a continuity of symptomology and her in-service 
complaints suggest that her asthma was aggravated by service.  A 
January 2003 opinion from Dr. T. Z., the only competent medical 
opinion of record, links the Veteran's asthma to her service.

All elements of service connection have been met.  Resolving all 
reasonable doubt in favor of the Veteran, service connection for 
asthma is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for asthma is granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

Service connection is presumed for CFS and fibromyalgia occurring 
in Gulf War Veterans prior to December 31, 2011.  38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2009); 38 C.F.R. § 3.317(a)(2)(i)(B) 
(2009).

The Veteran has alleged suffering from both CFS and fibromyalgia.  
CFS was noted in a May 1992 VA treatment note.  Treatment notes 
dated through 2002 reflect continued CFS and joint pain 
complaints.  An examination is needed to determine whether the 
Veteran has had CFS or fibromyalgia at any point since her 2004 
claim.

A July 2008 decision from the Social Security Administration 
(SSA) indicates that the Veteran's benefit application had been 
denied.  She alleged to be disabled due to, in part, her CFS and 
fibromyalgia.  The actual decision by the SSA and the medical 
records on which that decision was based, are not of record.  
These records are potentially pertinent to the claims of 
entitlement to service connection.  The Court has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  These records must therefore 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should contact SSA and request 
all decisions and medical records associated 
with the Veteran's application for SSA 
benefits. 

Any records received should be associated 
with the claims folder. All efforts to obtain 
these records should be documented in the 
claims file.

2.  Following the completion of the above-
listed development, should afford the Veteran 
a VA examination to determine whether she has 
current CFS or fibromyalgia (a current 
disability is shown if the condition was 
present at any time since her claim in 2004).  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
fibromyalgia had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that her reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

4.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


